Title: From Benjamin Franklin to William Hodgson, 25 April 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir
Passy, April 25. 1781
I received your Favour of the 12th inclosing the Letters you mention which prove the Villainy of Digges. I have received two other Letters from him since that of which you have a Copy. I inclose Copies of these also. You will see in the last that he has the Impudence to pretend being mightily injured by my Protesting of his last Bill, and that he has requested Mr Grand to take it up & draw on him for the Sum. He talks also of his having sent me an Account of his Application of former Monies up to the 1st of January last, and of Hints I was to receive from a Friend of the Disbursements to the 1st of March; but no such Accounts or Hints are received, and I believe were never sent.— I propose sending you by this Post, if I can have it ready time enough, a Power of Attorney to recover the Monye of him. Perhaps on acquainting him privately with the Detection of his Crime, he may chuse to pay immediately rather than be expos’d by a Prosecution. If not, I must entreat to you to take this Trouble for the sake of Justice and Humanity, and apply all you can get from him to its original Purpose. By the next Post, I will endeavour to send you an Acct of what he has receiv’d of me in former Years, as well as the present.— Inclos’d is a Draft on Mr Tessier for 100£. Your Request was by no means improper, and shall not be forgotten. You may rely on my doing with pleasure what may be useful to you; being with true Esteem, Dear Sir,
Mr Hodgson
